 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      KRISTA PEOPLES,

 9
                             Plaintiff,                            NO. C18-1173RSL

10
                     v.
                                                                   ORDER DENYING PLAINTIFF’S
11
      UNITED SERVICES AUTOMOBILE                                   MOTION FOR APPROVAL OF
      ASSOCIATION, et al.,                                         CLASS NOTICE
12
                             Defendants.
13

14

15           This matter comes before the Court on plaintiff’s motion to approve her proposed class

16   notice. Dkt. # 69. At present, the viability of plaintiff’s claim under the Consumer Protection Act
17   has been certified to the Washington Supreme Court, and the issue of whether a class will be
18
     certified to pursue the breach of contract claim has yet to be resolved. Once the litigation posture
19
     of this case has been established, including the nature of the claims and the propriety of class
20
     treatment, this case, like Stedman v. Progressive Ins. Co., C18-1254RSL, will be stayed to await
21

22   the Supreme Court’s ruling regarding the CPA claim.1

23
            1
               This case was not stayed along with Stedman only because there was a motion for class
24   certification pending at the time. In the intervening months, plaintiff continued to file procedural
     motions - first to amend the complaint, then to seek class certification regarding the new claim. There is
25
     no reason to proceed substantively, however, until the Supreme Court determines whether the CPA
26   claim is viable and the undersigned determines whether the breach of contract claim is susceptible to
     class treatment.
27
     ORDER DENYING PLAINTIFF’S MOTION
28   FOR APPROVAL OF CLASS NOTICE - 1
 1          The Court will not approve a class notice or force either party to bear the costs of service
 2   when both the content of and need for notice are yet to be resolved. Plaintiff’s motion is
 3
     DENIED as premature.
 4

 5          Dated this 15th day of October, 2019.
 6
                                               A
 7                                             Robert S. Lasnik
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING PLAINTIFF’S MOTION
28   FOR APPROVAL OF CLASS NOTICE - 2
